7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 32
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 1 of 40 PagelD #: 6

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

To: MALDEN DISTRICT COURT

Notice io the agent is malice to dhe principal, notice to the principal is notice te the agent UCC 1-202: notice, knowledge, An instrument is
deemed in Jaw filed at the time it is delivered ta the clerk. See Biffe v. Morton Rubber, lic. 785 SW. 2d 143, 144 (tex, 1990).

 

Case number: **7o be filed with the applicable case number**
CCUCNO
THE COMMONWEALTH OF MASSACHUSETTS
Appellant, Plaintiff, Claimant

Vv.

Alban El Curraugh
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

 

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 ULS.C. § 1441; 28 ULS.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 40 U.S. 37 (1977):

“when absolutely necessary for protection of constitutional rights, courts of the
United States have power fo enjoin state afficers from institutiny criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the fand. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Conmmerce between the Moroccan Empire and the Republic
of the untted States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a
citizen of the respective nations, io which, the proper venue is consular courts (also see Sundry
Free Moors act of 1790), Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page 1 of 4
7/23/2021 5:47 PM FROM: Staples TO: 414017527247 P. 54
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 2 of 40 PagelD #: 7

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

Article 20, [f any of the Citizens of the United Staigs, or anp Persons under their
Protection, shall have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government io enforce his decisions it shall be immediately granted to him.

Article 21. [fa Citizen of the United States should kill or wound a Moor, or on the
contrary tifa Moor shall kill ar wound a Citizen af the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be
answerable for him in any manner whatever.

Treaty is law of land as act ef Congress is whenever its provisions prescribe rule by
which rights of private citizens or subjects may be determined. Head Maney Cases,
112 US 580, 28 L Ed 798,58 Ct 247.

State statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreign country, constiluiing a part of the supreme law of the
land. De Tenorio V McGowan (CA5 Miss) 546 F2d 92, adhered to (CA5 Miss)
313 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96S Ct 156 and later app
(CAS Miss) 589 F2d 911.

treaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in thal it requires no
legislation by either congress or the state; treaty must be regarded as part of law of
stale as much as are state’s own Statutes, and it may override power of state even in
respect of great body of private relations. Amaya V Stanolind Oil & Gas Co. (CAS
‘Fex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 S Ct 1191, rch den 331 US
867, 94 L Ed 1871, 67 8 Ct 1836.

Courts cannot go behind treaty for purposes of annulling its effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684.

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law alse may provide a basis for a State's action independent of the principles
of customary international Law. A treaty creates obligations in States parties ie if thal
may differ from those of customary international law, and it generally is immaterial
whether customary International law points in the same or in a different direction
than the treaty obligation. See, e.g. The Tunis and Merocco Nationality Decrees
Case, (Great Britain v. France) 1923 P.CLLE (ser. B) No. 4, at 24 (Feb. 7)

(Permanent Court af International Justice, predecessor of the Taternatianal Court af
Justice (ICT”), recognizing that a country's treaty obligations could supersede the

general norms of customary international law for the purpose of determining which
questions of nationality fall within the domaine réservé of a State); sce also Clive
Parry, The Sources and Evidences of International Law 33 (1965) ({I}ftwo or more
States have unequivocally agreed to something by treaty, in relation to the matter in
hand noling other than the ireaty has much — relevance.”).

https://easclaw. findlaw.com/us-2nd-circuit/| 169643 btn)

Page 2 of 4
: 247 P. 55
7/23/2021 5:47 PM FROM: Staples TO: 414017527 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 3 of 40 PagelD #: 8

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States,

   

the exercise of criminal jurisdiction was also provided for in a treaty with Morocco,
& Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
graning jurisdiciion if “any... citizens of the United States... shail have any
disputes with each other." The word "disputes" has been interpreted by the
International Court of Justice to comprehend criminal as well as civil disputes,
france v, United States, L C. J. Reports 1952. pp. 176, 188-189, The treaties with
Algiers, 8 Stat, 133, 224, 244; Tunis, 8 Stat. (354 US. 1, 62 | 157; and Muscat, 8 Stat.
458, contained similar “disputes” clauses 9 United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3,1956 Decided: June 11, 1956

Ifthe state courts continue with their unlawful prosecution and or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit, 344; there can be no right of claim based on ‘race’,
as it In @ person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES y. CITY OF
DETROIT 344, Nos. 17-1222. Decided: June OL, 2018

Here, Plaintiffs allege that they were all laid off at the same time because of either
race or national origin discrimination. Bur as is clear. Plainiif{s do not allege the
exact same claims—Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related.” If so, Plaintiffs
should be able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows hath untimely or never filed claims to be joined.

Plaintiffs cite no case law, nor do they argue, that discrimination claims for
national origin are “substantially similar” to those of racial discrimination claims
ofa different group. While there may be overiaup between the concepts of race and
national origin themselves, see, ¢.g., Village of Freeport v. Barrella, 814 F.3d 594,
607 (2d Cir. 2016), there is na case law to support the application of the single
Filing rule between the two distinct raups.

Therefore, we find that the remaining Plaintiffs are unable to piggyback on Plaintiff
Rivera's charge. The City was placed on notice that Rivera, and others similarly
sttuated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the employer on notice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff,

Moors are not, nor ever have been, a “14" amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See title 28, chapter VI subchapter 176

subsection 3002 of the United States code — The United States is a Federal Corporation, net a

Page 3 of 4
: 17527247 P. 56
7/23/2021 5:47 PM FROM: Staples TO: +140 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 4 of 40 PageID #: 9

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

country; and the Congressional Records; the proceedings and debates of the 90 Congress, 1*
Session, Vol 113 part 12, June 12, 1967 stating that the 14° Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes henween
a citizen of the United States and a national or citizen ofa foreign state or country, such as Morocco
and the Moorish Americans, must be litigated in international court, consular court, or federal court
with consul’s present, Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Mours constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction, Also see:

The act of state doctrine precludes the courts of this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
its owe lerritory. Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed. 733; Oetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicio y Compania, S. A. v, Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert. denied, 389 U.S. 8360, 88 S.Ct. 95, 19 L.Ed.2d 88.

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, lo the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision

nor usurpation. A Free Moorish American national and citizen of ihe free National Government of
Morocco,

Iam: Siq20TAd 9 Caqulln PULA Qe _Aall Rights Reserved. UCC1-308,

In honor of my Moabite ancestors to time immemorial, exercising the Divine and Common-Law-
Right to Jus Posthiminii, in accord with the high principles of Love, Tuuth, Peace, Freedom and
Justice.

Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547 (2014): 28 U.S.C. § 1146f{a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
It does not require a defendant to provide evidentiary support for the amount in the Notice.

Page 4 of 4

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 41
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 5 of 40 PagelD #: 10

Treaty of Peace and Friendship of 1787 between the Empire of Moroceo and the
United States.

    

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice to the Principal is notice to the agent. UCC 1-242: notice, knowledge. An inslrument is
deemed in law tiled at the time it is delivered to the clerk. See Biffle v. Movion Rubber., bac, 785 8.W. 2d 143, 144 (ex, 1990),

 

Case number: **7o be filed with the applicable case number**
% ae
he AG
CROC | | V | THE COMMONWEALTH OF MASSACHUSETTS
i
Appellant, Plaintiff, Claimant

Vi,

Tariff Sharif Bey
[AARON LAMONT JOHNSON}
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

 

Pursuant lo the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. § 1441; 28 U.S.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 401 U.S. 37 (1971):

"... when absolutely necessary for protection of constitutional rights, courts of the
United States have power to enjoin state officers Jrom instituting criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the land. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed, See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
inatter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a
citizen of the respective nations, to which, the proper venue is consular courts (also see Sundry
Free Moors act of 1790), Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page I of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 42
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 6 of 40 PagelD #: 11

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

Article 20. if any of the Citizens of the United States, or any Persony under their
Protection, shall have any disputes with each ather, the Consul shall decide beiween
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government to enforce his decisions it shall be immediately granted to him.

Article 21. [fa Citizen of the United States should kill or wound a Moor, or on the
contrary if a Moor shall kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be
answerable for him in any manner whatever.

Treaty is law of land as act of Congress is whenever its provistons prescribe rule by

which rights of private citizens or subjects may be determined Head Money Cases,
112 US 580, 28 L Ed 798, § § Ct 247,

Stale statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreign country, constituling a part of the supreme law af the
land. De Tenorio V McGowan (CAS Miss) 510 F2d 92, adhered to (CAS Miss)
513 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CA5 Miss) 589 F2d 911.

Treaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that if requires no
legislation by either congress or the state, irealy must be regarded as part of law of
State as much as are slate’s own statutes, and it may override power of state even in
respect of great body of private relations. Amaya V Stanolind Oil & Gas Co. {CAS
Tex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 S Ct 1191, reh den 331 US
867, 91 L Ed 1871, 67 S Ct 1530.

Courts cannot go behind treaty for purposes of annulling its effect and operation.
Fellows V Biacksmith, 60 US 366, 15 L Ed 684,

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law also may provide a basis for a State's action independent of the principles
of customary international law. A treaty creates obl igations in States parties to it that
may differ from those of customary international law, and it generally is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation. See, e.g, The Tunis and Morocco Nationality Decrees
Case, (Great Britain v. France) 1923 P.CIJ (ser. B) No. 4, at 24 (Feb. 7)
(Permanent Court of International Justice, predecessor of the International Court of
Justice ("ICI"), recognizing that a country's treaty obligations could supersede the
general norms of customary international law for the purpose of determining which
questions of nationality fall within the domaine réservé of a State); see also Clive
Parry, The Sources and Evidences of International Law 33 (1963) (“{L]f two or more
States have unequivocally agreed to something by treaty, in relation to the matter in
hand nothing other than the treaty has much — relevance.”’).
hitps://caselaw.findlaw.com/us-2nd-circuit/ | 169653 html

Page 2 of 4
: 2247 P. 43
7/23/2021 35:47 PM FROM: Staples — TO: F140175 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 7 of 40 PagelD #: 12

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

The exercise of criminal jurisdiction was also provided Jor in a treaty with Morecco,
8 Stat. 100. by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if "any... citizens of the United States... shall have any
disputes with each other." The word disputes" has been interpreted hy the
international Court of Justice to comprehend criminal as well as civil disputes.
France v. United States. I. C. J. Reports 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244; Tunis, 8 Stat. {354 US. 1, 62] 157; and Museat, 8 Stat.
458, contained similar "disputes" clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3, 1956 Decided: June 11, 1956

If the state courts continue with their unlawful prosecution and or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit, 344: there can be no tight of claim based on ‘race’,
as it is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES v. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were all laid off at the same time because of either
race or national origin discrimination. But as is clear, Plaintiffs do not allege the
exact same claims—Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantiall ly related.” If se, Plaintiffs
should be able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows both untimely or never filed claims to be joined

Plaintiffs cite no case law, nor do they argue, that discrimination claims jor
national origin are “substantially similar” to thase of racial discrimination claims
ofa different group. While there may he overlap between the concepts of race and
national origin themselves, see, e.g., Village of Freeport v. Barrella, 814 F 3d 594,
607 (2d Cir, 2016), there is no case law to support the application of the single
filing rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to piggyback on Plaintiff
Rivera's charge. The City was placed on notice that Kivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the employer on notice and allow the EEOC to conciliate
claims that are shared hy more than one plaintiff,

Moors are not, nor ever have been, a “14"™ amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See title 28, chapter VI subchapter 176
subsection 3002 of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4

 
7/23/2021 5:47 PM FROM: Staples TO: +14017527247 P. 44
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 8 of 40 PagelD #: 13

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States,

    

country; and the Congressional Records: the proceedings and debates of the 90" Congress, 1°
Session, Vol 113 part 12, June 12, 1967 stating that the 14‘ Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen af'a foreign state or country, euch as Moroceo
and the Moorish Americans, must be litigated in international court, consular court, or tederal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the fedcral question, all issues or disputes between Moors and united States calizers

must de litigated within federal courts with prescribed jurisdiction. Also see:

The act of state doctrine precludes the courts af this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
ifs own ferritory, Banco Nacional de Cuba y. Sabbatino, 376 U.S, 398, 84 S.Ct.
923, 11 L.F.d.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 §.Ct 3
12, 62 L.Ed. 733; Oetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicio y Compania, S. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert. denied, 389 U.S. 830, 88 S.Ct. 95, 19 L.ed.2d 88.

Any further issues or disputes that the Siate Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Morencan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misvepresentation, misprision
nor usurpation. A Free Moorish American national and citizen of the free National Government of

Moracco,

SWwitalhy (a HMA, FUE Bd“ All Rights Reserved. UCCI-308.
In honor of my Moabite ancestors to time immemorial, exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.
Dart Cherokee Basin Operating Co. v. Owens, 135 $.Ct. 547 (2014): 28 ULS.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
Ht does not require a defendant to provide evidentiary support for the amount in the Notice.

  
    

Page 4 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 65
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 9 of 40 PagelD #: 14

‘Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice to the principal is notice 10 the agent, UCC F -202: notice, knowledge. An insirument is
deemed in law filed at the time it ig delivered to the clerk. See Jif v. Morion Rubber, Inc. 785 3.W. 2d 143, 144 (tex, 1990).

Case number: **Ta be filed with the applicable case number**
CRODLICO
uN “" THE COMMONWEALTH OF MASSACHUSETTS
—_—

Appellant, Plaintiff, Claimant
¥.

[JOHN DOE #2]
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. 9 1441; 28 U.S.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 401 US. 37 (1971):

“ when absolutely necessary for protection of constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the land. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of lalling or wounding a
cilizen of the respective nations, to which, the proper venue is consular courts (also see Sundry
Free Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page 1 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 66
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 10 of 40 PagelD #: 15

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

 

weeth SRR aA RP CREO RT

 

Article 20. If any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government to enforce his decisions it shall be immediately granted to him.

Article 21. [fa Citizen of the United States should kill or wound a Moor, or on the
contrary if a Moor shall kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be
answerable for him in any manner whatever.

Treaty is law of land as act of Congress is whenever ils provisions prescribe rule by
which rights of private citizens or subjects may be determined, Head Money Cases,
112 US 580, 28 L Ed 798, 5 8 Ct 247.

State statutory provisions must yield to any applicable previsions of any treaty of the
United States with a foreign country, constituting a part of the supreme law of the
land. De Tenorio V McGowan (CAS Miss) 510 F2d 92, adhered to (CA5 Miss)
513 F2d 294, cert den 423 US 877, 46 L Ed 2¢ 110, 96 S Ct 150 and later app
(CAS Miss) 589 F2d 911.

Treaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that it requires no
legislation by either congress or the siate; treaty must be regarded as part of law of
stale as much as are state's own statutes, and it may override power of state even in
respect of great bady of private relations. Amaya V Stanolind Oil & Gas Co. (CAS
Tex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 § Ct 1191, reh den 331 US
867, 91 L Ed 1871, 67 8 Ct 1530.

Courts cannot go behind treaty for purposes of annulling its effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684.

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law also may provide a basis for a State's action independent of the principles
of customary international law. A treaty creates obligations in States parties to it that
may differ from those of customary international law, and it generally is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation. See, e.g., The Tunis and Morocco Nationality Decrees
Case, (Great Britain v. France) 1923 P.CIJ. (ser. B) No. 4, at 24 (Feb. 7)

(Permanent Court of international Justice, predecessor of the International Court of
Justice (“ICT”), recognizing that a country's treaty obligations could supersede the
general norms of customary international law for the purpose of determining which
questions of nationality fall within the domaine réservé of a State); see alsa Clive

Parry, The Sources and Evidences of International Law 33 (1963) ("[L/f two or more

States have unequivocally agreed to something by treaty, in relation to the matter in
hand nothing other than the treaty has much — relevance.”).

https://caselaw findlaw.com/us-2nd-circuit/1169653 html

 

Page 2 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 67
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 11 of 40 PagelD #: 16

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

The exercise of criminal jurisdiction was also provided for in a treaty with Morocco,
& Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if "any... citizens of the United States... shall have any
disputes with each other." The word "disputes" has been interpreted by the
international Court of Justice to comprehend criminal as well as civil disputes.
France v. United States, 1 C. J. Reporis 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244; Tunis, 8 Stat. {354 US. 1, 62] 137; and Muscat, 8 Stat.
458, contained similar "dispuies” clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3, 1956 Decided: June 11, 1956

If the state courts continue with their unlawful prosecution and or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit, 344; there can be no right of claim based on ‘race’,
as it is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES vy. CITY OF
DETROIT 344, Nos. 17-1222, Decided: June 01, 2018

Here, Plaintiffs allege that they were ail laid off at the same time because of either
race or national origin discrimination. But as is clear, Plaintiffs do not allege the
exact same claims—Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related.” Ifso, Plaintiffs
should be able to pigevback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows both untimely or never filed claims to be joined.

Plaintiffs cite no case law, nor do they argue, that discrimination claims jor
national origin are “substantially similar” to those of racial discrimination claims
of a different group. While there may be overlap between the concepts of race and
national origin themselves, see, e.g, Village of Freeport v. Barrella, 814 F.3d 394,
607 (2d Cir. 2016), there is no case law to support the application of the single
filing rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to piggyback on Plaintiff
Rivera's charge. The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to pul the employer on notice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff.

Moors are not, nor ever have been, a “14 amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See title 28, chapter VI subchapter 176
subsection 3002 of the United States code -- The United States is a Federal Corporation, not a

Page 3 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 6é&
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 12 of 40 PagelD #: 17

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

     

Satins Se

 

country; and the Congressional Records: the proceedings and debates of the 90" Congress, 1
Session, Vol 113 part 12, June 12, 1967 stating that the 14" Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocco
and the Moorish Americans, must be litigated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States* and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction. Also see:

The act of state doctrine precludes the courts of this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
its owe territory. Banco Nacional de Cuba y. Sabbatino, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed, 733; Ocetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicio y Compania, S. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert. denied, 389 U.S. 836, 88 S.Ct. 95, 19 L.Ed.2d 88.

Any further issues or disputes that the State Courts or other U.S, Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision
nor usurpation. A Free Moorish American national and citizen of the free National Government of

Morocco,
ae 2 peck eg Ae
lam: flwe, a yo pps. E3424 4 All Rights Reserved. UCC1-308.

 

In honor of my Moabite ancestors to time "mmemoridl/ exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.

Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547 (2044): 28 U.S.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
It dues not require a defendant to provide evidentiary support for the amount in the Notice.

Page 4 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 30
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 13 of 40 PagelD #: 18

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice to the principal is notice to the agent, UCC 1-202; notice, knowledge. An instrument is
deemed in law filed at the time it is delivered to the clerk. See Aig vy. Morton Rubber., Inc., 785 $,.W. 2d 143, 144 (tex. 1990).

 

Case number: **7o be filed with the applicable case number **

YW AL IGACG
CROCICN THE COMMONWEALTH OF MASSACHUSETTS
Appellant, Plaintiff, Claimant
v.

Jamhal Talib Abdullah Bey
[JAMHAL LATIMER]
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

 

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. § 1441; 28 U.S.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 40] U.S. 37 (1971):

“...when absolutely necessary for protection of constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and al! Treaties
made shall be the supreme law of the land. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a
citizen of the respective nations, to which, the proper venue is consular courts (also see Sundry
Free Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page 1 of 4
TO: 4+14017527247 P. $1
:47 PM FROM: Staples .
"ose 1-21 -ey-00306-I3M- PAS Document 1-1 Filed 07/23/21 Page 14 of 40 PagelD #: 19

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States,

   

Article 20. if any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government to enforce his decisions it shall be immediately granted to him.

Article 21. /f a Citizen af the United States should kill or wound a Moor, or on the
conirary if a Moor shail kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered. the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be
answerable for him in any manner whatever.

treaty is law of land as act of Congress is whenever its provisions prescribe rule by
which rights of private citizens or subjects may be determined. Head Money Cases,
112 US 580, 28 L Ed 798, 5 § Ct 247.

State statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreign country, constituting @ part of the supreme law of the
land. De Tenorio VY McGowan (CAS Miss) 510 F2d 92, adhered to (CA5 Miss)
513 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CAS Miss) 589 F2d 911,

Treaty lawfilly entered into siands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that it requires no
legislation hy either congress or the State, treaty must be regarded as part of law of
state as much ay are state’s own Statutes, and it may override power of state even in
respect of great body of private relations. Amaya V Stanolind Oil & Gas Co. {CAS
Tex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67S Ct 1191, reh den 331 US
867, 91 L Ed 1871, 67 S Ct 1530,

Courts cannot go behind realy for purposes of annulling ity effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684.

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law also may provide a basis Jor a State's action independent of the principles
of customary international law. A treaty creates obligations in States parties to it that
may differ from thase of customary international law, and it generally is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation. See, é.g., The Tunis and Morocco Nationality Decrees
Case, (Great Britain y. France) 1923 PCLT (ser. B) No. 4, at 24 (Feb. 7)

(Permanent Court of International! Justice, predecessor of the International Court of
Justice (“ICS”), recognizing that a country's freaty obligations could supersede the

general norms of ‘customary international law Jor the purpose of determining which
questions of nationality fall within the domaine réservé of a State); see also Clive
Parry, The Sources and Evidences of International Law 33 (1965) (“{1}f two or more

States have unequivecall ) agreed to something by freaty, in relation to the matter in
hand nothing other than the treaty has much — relevance. ").

https.//caselaw.findlaw.comy‘us-2nd-cireuit/ 1169653. html

Page 2 of 4

 
TO: 4+14017527247 P, 32
: M FROM: Staples .
"ose 1-21 -ey-00306-I3M- PAS Document 1-1 Filed 07/23/21 Page 15 of 40 PagelD #: 20

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

The exercise of criminal Jurisdiction was also provided jor in a treaty with Morocco,
& Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if "any .. . citizens of the United States... shall have any
disputes with each other.” The word "disputes" has been interpreted by the
{nternational Court of Justice to comprehend criminal as well as civil disputes.
France v. United States, 1 C.J Reports 1952, pp. 176, 188-189 The treaties with
Algiers, 8 Stat. 133, 224, 244- Tunis, 8 Stat. [354 U.S. 1, 62 '] 157; and Muscat, 8 Stat.
458, contained similar "disputes" clauses. 9. United States Supreme Court REID
y. COVERT, (1956) No. 701. Argued: May 3,1956 Decided: J une 11, 1956

If the state courts continue with their unlawful prosecution and or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit 344; there can be no right of claim based on ‘race’,
as it is @ person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the tight to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES y. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were all laid off at the same lime because of either
race or national origin discrimination. But as is clear, Plaintiffs do not allege the
exact same claims-—Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination, therefore, the question is whether
national origin and race discrimination are “substantially related.” If se, Plaintiffs
should be able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows both untimely or never filed claims to be joined.

Plaintiffs cite no case law, nor do they argue, that discrimination claims fer
national origin are “substantially similar” to those of racial discrimination claims
ofa different group. While there may be overlap between the concepts of race and
national origin themselves, see, e. &, Village of Freeport y. Barrella, 814 F.3d 594
607 (2d Cir 2016), there is no case law to support the application of the single
filing rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to Piggyback on Plaintiff
Rivera's charge. The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the entployer on notice and allow the EEOC to coneiliate
claims that are shared by inore than one Plaintiff

Moors are not, nor ever have been, a “14" amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”, See title 28, chapter VI subchapter 176
subsection 3002 of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4

 
TO: 4+14017527247 P, 33
4/2021 35:47 PM FROM: Staples .
ue Case 1:21-cv-00306-JJM-PAS Document1-1 Filed 07/23/21 Page 16 of 40 PagelD #: 21

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

country; and the Congressional Records: the proceedings and debates of the 90th Congress, 1%
Session, Vol 113 part 12, June 12, 1967 stating that the 14 Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black?’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of'a foreign state or country, such as Morocco
and the Moorish Americans, must be liti gated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction. Also see:

The act of state doctrine precludes the courts of this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
ify own territory. Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed, 733; Oetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicio y Compania, 8. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert. denied, 389 U.S. 830, 88 S.Ct. 95, 19 L.Ed.2d 88,

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision
hor usurpation. A Free Moorish American national and citizen of the free National Government of
Morocco,

poo * a1)

Tam: OER ito (abi tbe |» All Rights Reserved. UCC1-308,

In honor of my Moabite ancestors to time immemetial, exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.

Dart Cherokee Basin Operating Co. v, Owens, 135 S.Ct. 547 (2014): 28 U.S.C. § 1146(a)} only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal,”
it does not require a defendant to provide evidentiary support for the amount in the Notice,

Page 4 of 4

 
6 > 114017527247 P., Oo?
7/29/2021 3:47 PM FROM: Gtaples — TO: | .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 17 of 40 PagelD #: 22

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice to the principal is uotice to the agent, UCC 1-202: notice, knowledge. An instrument is
deemed in law [ited at the time it is detivered to the clerk. Sec Biffe v. Morton Rubber., Inc, 785 SW. 2d £43, 144 (lex. E990),

 

Case number: **o be filed with the applicable case number**

CR OONOL

THE COMMONWEALTH OF MASSACHUSETTS

 

Appellant, Plaindff?, Claimant

Vv.

Jamil Rasul Bey
[LAMAR DOW]
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Oidah 1442: [6 July, 2021]

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. § 1441-28 U.S.C. é
1332, the above referenced State case must he litigated in federal court,

Pursuant to the United States Supreine Court decision in Younger v. Harri, 401 U.S. 37 (1971):
"...when absolutely necessary for protection af constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions,”

tt is clearly a violation of claimants constitutionally secured right to not only face their accuser

and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
V1 of the constitution (supremacy clause) the constitution for the united States and all Treaties

made shal! be the supreme law of the land. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Commerce between the Morocean Empire and the Republic
of the united States of America of 1786-'/. ‘lhe treaty granted nu personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a
citizen of the respective nations, to which, the proper venue is consular courts (also see Sundry

Free Moors act of 1790), Thus, any proceedings of a case to which a Moor is a parly is a vialation

of that Moors constitutionally secured rights. It is written in the treaty:

Page 1 of 4

 
: TO: 4+14017527247 P, 58
o/2021 5:47 PM FROM: Staples .
u Case 1:21-cv-00306-JJM-PAS Document1-1 Filed 07/23/21 Page 18 of 40 PagelD #: 23

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

 

   

Article 20. If any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assixtunce fram aur
Gavernment to enforce his decisions it shall be immediately granted to him.

Article 21. [fa Citizen of the United States should kill or wound a Moor, or on the
contrary if a Moor shail kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at

the Tryal, and if anv Delinquent shall make his escape, the Consul shall not be
answerable fur him in any manner whatever.

Treaty is law of land as act of Congress is whenever its provisions prescribe rule by
which rights of private citizens or subjects may be determined Head Money Cases,
112 US 580, 28 L Ed 798, § § Ct 247.

State statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreign coumtry, constituting a part of the supreme law of the
land. De ‘Venorio V McGowan {CAS Miss) 510 F2d 92, adhered to (CAS Miss)
513 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CA5 Miss) 589 F2d 911.

freaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that it requires no
legislation by eithar Congress oF the state; treaty must be regarded us partuflaw of
Sfalé as much as are state's own statutes, and it may override power of staie even in
respect of areal body of private relations. Amaya V Stanolind Oil & Gas Co. (CA5
Tex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 S Ct 1191, reh den 331 US
867, 91 L Ed 1871, 67 S Ct 1530,

Courts cannot go behind trealy for purposes of annulling its effect and aneration,
Fellows V Blacksmith, 60 US 366, 15 L Ed 684,

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law also may provide a hasis for a State’s action independent of the principles
of customary international law. A realy creates obligations in States parties to it that
may differ from those of customary international law, and it generally is immaterial
whether customary international law points in the same ur in a different direetian
than the treaty obligation. See, e.g, The Tunis and Morocco Nationality Decrees
Case, (Great Britain y. France) 1923 PCI. (ser. B) No. 4, at 24 (Feb. 7)

(Permanent Court of International Justice, predecessor of the International Court of
Justice (ICT), recognizing that a country's treaty obligations could supersede the
general norms of customary international law for the purpose of determining which
questions of nationality full within ihe domaine réservé of a State}; see also Clive
Parry, The Sources and Evidences of fnternational Law 33 (1965) (“fI]ftwe or more
States have unequivocally agreed to something by treaty, in relation to the matter in
hand nothing other than the realy has much — relevance.”).

bttps://caselaw.findlaw.com/ us-2nd-cireuit/1169653.brml

Page 2 of 4

 
: TO: +14017527247 P. 59
7/23/2021 5:47 PM FROM: Staples .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 19 of 40 PagelD #: 24

‘Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United states

   

The exercise of criminal jurisdiction was also provided for in a treaty with Morocco,
8 Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
ranting jurisdiction if “any... citizens of the United States . . . shall have any
disputes with each other." The ward “disputes” has been interpreted by the
International Court of Justice to comprehend criminal as well as civil disputes.
France v. United States, L C. f Reports 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244: Tunis, 8 Stat. {354 US. 1, 62] 157; and Muscat, 8 Stat
458, contained similar “disputes” clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3, 1956 Decided: June 11, 1956

if the state courts continue with their unlawful prosecution ard or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples vy, City of Detroit, 344; there can be no right of claim based on ‘race’,
as it is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights;

United States Court of Appeals, Sixth Circuit. PEEPLES y. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were all laid off at the same time because of either
race or national origin discrimination. Bui as is clear, Plaintiffs do not allege the
exact same Claims—Plaintiff Rivera alleges national ori gin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related.” If’so, Plaintiffs
should be able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows both untimely or never filed claims to be joined.

Plaintiffs cite no case law, nor do they argue, that discrimination claims jor
national origin are “substantially similar” to those of racial discriminatiun claims
ofa viffercnt group, While there may be overlap between the concepis of race and
nattonal origin themselves, see, e.g., Village of Freeport v. Barrella, 814 F.3d $94
607 (2d Cir. 2016), there is no case law to Support the application of the single
filing rule between the two distinct groups.

therefore, we find that the remaining Plaintifis are unable to piggyback on Plaintiff
Rivera's charge. The City was placed on notice thet Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the employer on notice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff

Moors are not, nor ever have been, 2 “14" amendment Citizen” of the 11 S. Corporation company,
nor a “US Citizen”, “Pederal Citizen” or a “US citizen”. See title 28, chapter VI subchapter 176

subsection 3002 of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4

 
TO: +14017527247 P. 60
23/2021 5:47 PM FROM: Staples .
“ Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 20 of 40 PagelD #: 25

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States,

   

country; and the Congressional Records: the proceedings and debates of the 90% Congress, 1
Session, Vol 113 part 12, June 12, 1967 stating that the 14" Amendment is uuaconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and ail issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocca
and the Moorish Americans, must be liti gated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be Htigated within federal courts with prescribed jurisdiction. Alsv see:

The act of state doctrine precludes the courts of this country from inquiring into the

validity of governmental acts of a recognized foreign Sovereign conmnitied within
its own territory. Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud vy. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed. 733; Oetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct 309, 62
L.Ed. 726; F. Palicio y Compania, S. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 f (2d Cir.), cert. denied, 389 U.S. 830, 88 S.Ct. 95, 19 L.Ed.2d 88,

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision
nor usurpation. A Free Moorish American national and citizen of the free National Government of

 

Morocco,
Tam: (EX | Ar ey { aoye isos rie LOE Yy aM Rights Reserved. UCC 1-308.
fn honor of my Moabite andestors to time immemorial, ex teising the Divine and Common-Law-

Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.

Dart Cherokee Basin Operating Co. v, Owens, 135 S.Ct, 547 (2014): 28 U.S.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
it does not require a defendant to Provide evidentiary support for the amount in the Notice.

Page 4 of d

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp. 49
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 21 of 40 PagelD #: 26

Treaty of Peace and Friendship of 1787 between ihe Empire of Morocco and the
United States.

   

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice lo the principal is notice to the agent. UCC [ -202: notice, knowledge. An instrument is
deemed in law filed at the time it is delivered to the clerk. See Bife v. Morton Rubber, Inc. 785 5.W. 1d 143, 144 (tex. 1990).

 

Case number: **To be filed with the applicable case number**

CROOHES

THE COMMON WLALTII OF MASSACITUSLETTS

 

Appellant, Plaintiff, Claimant
Vv.

Conald Soliman Quiesqueyano Bey
[CONALD PIERRE]
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. § 1441: 28 U.S.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 401 U.S. 37 (1971):

“... When absolutely necessary for protection ef constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions. ”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article

VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the land. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed, See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a

citizen af the respective nations, to which, the proper venue is consular courts (also see Sundry
Kree Moors act of 1790}. Thus, any proceedings of a case to which a Moar is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page L of 4
7/23/2021 95:47 PM FROM: Staples TO: +14017527247 P. 30
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 22 of 40 PagelD #: 27

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

Article 20. If any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government to enforce his decisions it shall be immediately granted to him.

Article 21. [fa Citizen of the United States should kill or wound a Moor, or on the
contrary ifa Moor shall kill or wound a Citizen of the United States, the Law of the

Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be

answerable for him in any manner whatever.

Treaty is law of land as act of Congress is whenever its provisions prescribe rule by
which rights of private citizens or subjects may be determined. Head Money Cases,
112 US 580, 28 L Ed 798, 5 8 Ct 247.

State statutory provisions must vield to anv applicable provisions of any treaty of the
United States with a foreign country, constituting a part of the supreme law of the
tand. De Tenorio V McGowan (CA5 Miss) 310 F2d 92, adhered to (CAS Miss)
513 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CA5 Miss) 589 F2d 911.

Treaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and id is generally selj-operating tn that if requires no
legislation by either congress or the staie; treaty must be regarded as part of law of
state as much as are state's own statutes, and it may override power of state even in
respect of great body af private relations. Amaya V Stanolind Oil & Gas Co. (CAS
Tex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 8 Ci 1191, reh den 331 US
867.91 1. Ed 1871. 67 8 Ct 1330.

Courts canmat go behind treaty for purposes of annuiling its effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684,

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty lav also may provide a basis for a State's action independent of the principles
of customary international law. A treaty creates obligations in States parties to it that
may differ fram thase of customary internatiqral law, and it generally is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation, See. e.g., The Tunis and Morocco Nationality Decrees
Case, (Great Britain v. France) 1923 P.CLZ (ser. B) No. 4, at 24 (Feb. 7)

(Permanent Court of International Justice, predecessor of the International Court of
Justice (ICT), recognizing that a country's treaty obligations could supersede the

general norms of customary international law for the purpose of determining which
questions of nationality jail within the domaine réservé of a State); see aise Clive

Parry, The Sources and Evidences of International Law 33 (1965) ('[T]fiwo or more
States have unequivocally agreed to something by treaty, in relation to the matter in
hand nothing other than the treaty has much — relevance.”’),

hitoay/‘casclaw.findlaw.com/us-2nd-cirenit/1 169653 html

Page 2 of 4
7/23/2021 5:47 PM FROM: Staples TO: 414017527247 P. 51
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 23 of 40 PagelD #: 28

Treaty of Peace and Friendship of 1787 between the Empire of Morocea and the
United States.

   

The exercise of criminal jurisdiction was also provided for in a treaty with Morecco,
8 Stat. 100, by virtue af a most-favored-nation clause and by virtue of a clause
granting furisdiction if “any... citizens of the United States... shall have any

disputes with each other." The word "disputes" has been interpreted by the
dnternational Court of Justice to comprehend criminal as well as ctvil disputes.

france v. United States, | C.J. Reports 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244; Tunis, 8 Stat. {354 U.S. 1, 62] 157; and Muscat, 8 Stat.
458, contained similar "disputes" clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3,1956 Decided: June 1, 1956

ifthe stale courts cumlinue with dei unlawful prosecution and or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit, 344; there can be no right of claim based on ‘race’,
as it is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES v. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were all laid off at the same time because of either
race or national origin discrimination. But as is clear, Plaintiffs do not allege the
exact same claims—Plaintiff Rivera alleges national origin discrimination, anal the
remuining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related.” If so, Plaintiffs
should be able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows both untimely or never filed claims to be joined.

Plaintiffs cite ne case law, nor da they argue, that discrimination claims for
national origin are “substantially similar” to these of racial discrimination claims
of a different group. While there may be overlap between the concepts of race and
national origin themselves, see, é.g., Village of Freeport v, Barrella, 814 F 3d 594,
607 (2d Cir. 2016), there is no case law to support the application of the single
filing rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to pigevhach am Plaintife
Rivera's charge. The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the employer on notice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff.

Moors are nol, nur ever huve been, a “14 amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See title 28, chapter V] subchapter 176

subsection 3002 of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4
7/23/2021 5:47 PM FROM: Staples TO: +14017527247 P. 52
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 24 of 40 PagelD #: 29

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

country; and the Congressional Records: the proceedings and debates of the 90 Congress, 1
bession, Vol 113 part 12, June 12, 1967 stating that the 14 Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocco
and the Myurish Armericaus, wiust be litigated in international cowt, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as *The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus

also raising the federal question, all issues or disputes between Moors and united States citizens
must be litigated within federal coutts with prescribed jurisdiction. Also see:

The aet of state doctrine precludes the courts of this country from inguiring into the
validity of governmental acts of a recognized foreign sovereign committed within
its own territory. Banco Nacional de Cuba v. Sabbatine, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Rieand v. American Metal Co., 246 U.S. 364, 38 S.Ct. 3
12, 62 L.Ed, 733; Ocijen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicio y Compania, S. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir,), cert. denied, 389 U.S. 830, 88 S.Ct. 95, 19 L.E.d.2d 88.

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision

nor usurpation. A Free Moorish American national and citizen ofthe free National Government of
Marecco,

(re me Se Rea ne Ly te

Lami (te eo fy fh pe All Rights Reserved. UCC1-308.

In honor of my Moabite ancestors to time smmemorial, exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.

Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547 (2014): 28 U.S.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removai.”
ft does not require a defendant to provide evidentiary support for the amount in the Notice.

Page 4 of 4
: O17527247 P. 45
7/23/2021 35:47 PM FROM: Staples _ TO: +14 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 25 of 40 PagelD #: 30

‘Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

To: MALDEN DISTRICT COURT

Notice te tle agri is notice to the principal, notice to the principal is notice to the agcul UCC I -202: notice, knowledge. An instrument is
deemed in faw filed at the time it is delivered to the clerk. See Biffe v. Morton Rubber. Inc. 785 S.W. 2d 143, 144 (tex, 1990).

 

Case number: **Y0 be filed with the applicable case number**

CROOICGT

 

THE COMMONWEALTH OF MASSACHUSETTS

Appellant, Plaintiff, Claimant

V.

Quinn Khabir El
“OUTNN CLIMBERT ANDER”

Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. § 1441: 28 U.S.C. 8
[332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 401 U.S. 37 (1971):

“when absolutely necessury for protection of constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and ail Treaties
made shall be the supreme law of the land. II is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed, See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
inafler jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a
citizen of the respective nations, to which, the proper venue is consular courts (also see Sundry
Free Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page bore

 
: O: +14017527247 P. 46
7/23/2021 95:47 PM FROM: Staples T .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 26 of 40 PagelD #: 31

Treaty of Peace and Friendship of 1787 between the Empire of Moroceo and the
United States.

   

Article 20. if any of the Citizens of the United States, or any Persons under their
Protection, shail have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government to enforce his decisions it shall he immediately granted ta him.

Article 21. [fu Citizen of the United States should kill or wound a Moor, or on the
contrary if a Moor shall kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall net be
answerable for him in any manner whatever.

Treaty is law of land as act of Congress is whenever its provisions prescribe rule by
which rights of private citizens or subjects may be determined Head Money Cases,
112 US 580, 28 L Ed 798, § 8 Ct 247.

State statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreign country, constifuling a part of the supreme law of the
land. De Tenorio V McGowan (CAS Miss) 510 F2d 92, adhered to (CAS Miss)
S13 F2d 294, cert den 425 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CAS Miss) 589 F2d 911.

Treaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that it requires no
legislation by either congress or the state: treaty must be regarded as part of law of
state ax much as are state’s own statutes, and it may override power of state even in
respect of great body of private relations. Amaya V Stanolind Oil & Gas Co. (CAS
Tex) 158 F2d, cert den 331 US 808, 91 L, Ed 1828, 67 S Ct 1191, reh den 331 US
867, 91 L Ed 1871, 67 8 Ct 1530.

Courts cannot go behind freaiy for purposes of annulling its effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684,

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law also may provide a basis for a State's action independent of the principles
of customary international law. A treaty creates obligations in States parties te it that
may differ from those of customary international law, and it generally is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation. See, e &. The Tunis and Morocco Nationality Decrees
Case, (Great Britain v, France) [923 PCL (ser, B) No. 4, at 24 (Feb. 7)
(Permanent Court of International Justice, predecessor of the International Court of
Justice (“ICI”), recognizing that a country’s treaty obligations could supersede the
general norms of customary international law Jor the purpose of determining which
questions of nationality fall within the domaine réservé af a State): vee alsa Clive
Parry, Lhe Sources and Evidences of International Law 33 (1963) ([T]f two or more

States have unequivocally agreed to something by treaty, in relation to the matter in
hand nothing other than the realy has much — relevance.”).

https://casetaw. findlaw.com/us-2nd-circuit/1 169653. hun

Page 2 of 4

 
: TO: !140173527247 P, 47
7/29/2021 3:47 PM FROM: Staples .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 27 of 40 PagelD #: 32

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

The exercise of criminal jurisdiction was alsn pravided for in a treaty with Morocco,
8 Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if “any . . . citizens of the United States .. . shall have any
disputes with each other." The word "disputes" has been interpreted by the
International Court of Justice to comprehend criminal as well as civil disputes,
France v, United States, L C. J. Reports 1952. pp £76, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244: Tunis, 8 Stat. [354 US. 1, 62] 157; and Muscat, 8 Stat.
458, contained similar "disputes" clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701, Argued: May 3, 1956 Decided: June 11, 1956

Ifthe state courts continue with their unlawful prosecution and or conviction, they will be violatin g

the claimants civil, national and hman rights. As stated in the United States Court uf Appeals.
Sixth Circuit case: Peeples v. City of Detroit, 344: there can be no right of claim based on ‘race’,

as it is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES v. CITY OF
DETROIT 344, Nos. 17-1222. Decided: June 01, 2018

Here, Plamtiys allege that they were ali laid off at the same time because of either
race or national origin discrimination. But as is clear. Plaintiffs do not allege the
exact same claims—Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination, Therefore, the question is whether
national origin und race discrimination are “substantially related,” If so, Plaintiffs
should be able to pigevback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows bath untimely or never filed claims to be joined.

Plaintiffs cite no case law, ner do they argue, that discrimination claims jor
national origin are “substantially similar” to those of racial discrimination claims
ofa different group. While there may be overlap between the concepts of race and
national origin themselves, see, ¢.g., Village of l'reeport v. Barrella, 814 F.3d J94,
607 (2d Cir, 2016). there is no case law te suppor! the application of the single
Filing rule between the two distinet groups.

Therefore, we find that the remaining Plaintiffs are unable to piggyhack on Plaintiff
Rivera's charge. The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national urigin. This finding camports with the goals of the notice
requirement—to put the employer on notice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff

Moors are not, nor ever have been, a “14" amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See utle 28, chapter VI subchapter 176

subsection 3007. of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4

 
: D47247 P. 48
7/23/2021 5:47 PM FROM: Staples TO: +14017 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 28 of 40 PagelD #: 33

Treaty of Peace and Friendship of 1787 between the Linpic of Murocco and the
United States,

     

country; and the Congressional Records: the proceedings and debates of the 90" Congress, 1°
Session, Vol 113 part 12, June 12, 1967 stating that the 14 Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are noi citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocco
and the Moorish Americans, must be liti gated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights. thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction, Also see:

The act of state doctrine precludes the courts af this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
its own territory. Baneo Nacional de Cuba v. Sabbatino, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed. 733; Oetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62

L.Ed. 726; F. Palicio y Compania, S. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 t (2d Cir.), cert. denied, 389 U.S, 830, 88 S.CL. 95, 19 L.Ed.2d 88.

Any further issues or disputes that the State Courts or other U.S, Citizens may have be litigated in

federal court with consuls from the Moroccan / Mootish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that ail claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision

nor usurpation. A Free Moorish American national and citizen of the free National Government of
Morocco,

am: MO GNC. el Ciera, vice, SAW Rights Reserved. UCCL-308,

In honor of my Moabite ancestors to time immemorial? exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice,

Dart Cherokee Basin Operating Co. v. Owens, 135 §.Ct. 547 (2014); 28 U.S.C, § 1146(a) only
requires that Notice of Removai contain “a short and plain statement of the grounds of removal.”
It does not require a defendant to provide evidentiary support for the amount in the Natier

Page 4 of 4
: 17527247 P. 37
7/23/2021 35:47 PM FROM: Staples — TO: +140 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 29 of 40 PagelD #: 34

   

Freaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

To: MALDEN DISTRICT COURT

Notice io the agent is notice to the principal, notice to the principal és notice to the agent, UCC I -202: notice, knowledge. An instrument is
deemed in law filed at the time it is delivered to the clerk, Sec Siffe v. Morton Rubber, Inc., 785 5.W. 2d 143, 144 (tex. 1990),

Case number: **7o be filed with the applicable case number**

CROVIONS

 

THE COMMONWEALTH OF MASSACHUSETTS

Appellant, Plaintiff, Claimant

VV.

Robert E] Don
[ROBERT RODRIGUEZ}

Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

Pursuant to the Federal Rules of Civil Procedure Rule 11 728 US.C. § 1444: 28 ULS.C. §
1332, the above referenced State case must be tigated in federal court,

Pursuant to the United States Supreme Court decision in Younger v. Harri, 40] U.S. 37 (1971):

“.. when absolutely necessary for protection of constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the land, It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
ot the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wounding a
citizen of the respective nations, to which, the proper venue is consular courts {also see Sundry
Free Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. {t is written in the treaty:

Page I of 4

 
: O: +14017527247 P. 36
7/23/2021 35:47 PM FROM: Staples io .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 30 of 40 PagelD #: 35

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

Article 20. [f any of the Citizens of the United States, or any Persons under their
Protection, shail have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shail require any Aid or Assistance from our
Government to enforce his decisions it shall be immediately granted to him.

Article 21. [fa Citizen of the United States should kill or wound a Moor, or on the
contrary if a Moor shall kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be
answerable for him in any manner whatever.

Treaty is law of land as act of Congress is whenever its Provisions prescribe rule by
which rights of private citizens or subjects may be determined. Head Money Cases,
112 US 580, 28 L Ed 798, 5 S Ct 247.

State statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreizn country, constituting @ part of the supreme law of the
land. De Tenorio V McGowan (CAS Miss) 510 F2d 92, adhered to (CAS Miss)
543 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CA5 Miss) 589 F2d 911.

Treaty lawfully entered inte stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that it requires no
legislation by either congress or the state: treaty must be regarded as part of law of
State as much as are state’s own statutes, and it may override power of state even in
respect of great body of private relations. Amaya V Stanolind Oil & Gas Co. (CAS
Fex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 § Ct 1191, reh den 331 US
867, 91 L Ed 1871, 67 S Ct 1530.

Courts cannot go behind treaty for Purposes of annulling its effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684.

Treaty-Based Jurisdiction: The Hague and Montreal Conventions

Treaty law also may provide a basis Jor a State's action independent of the principles
of customary international law. A ireaty creates obligations in States parties to it that
may differ from those of customary international law, and it generaily is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation. See, é.g., The Tunis and Moroceo Nationality Decrees
Case, (Great Britain y. France) 1923 P.CLJ. (ser. B) No. 4, at 24 (Feb. 7)
(Permanent Court of International dustice, predecessor of the International Court of
Justice ("ICT"), recognizing that a country’s treaty obligations could supersede the
general norms of customary international law Jor the purpose of determining which
questions of nationality fall within the domaine réservé of a State); see also Clive
Parry, The Sources and Evidences of International Law 33 (1965 } COPED two or more
States have unequivocally agreed to something by treaty, in relation to the matter in
hand nothing ather than the treaty has much — relevance.”).
https:/‘caselaw.find law.conVus-2nd-circuit/1 169653. htm|

Page 2 of 4

 
: 7 Pp. 39
7/23/2021 35:47 PM FROM: Staples TO: +1401752724 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 31 of 40 PagelD #: 36

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States,

   

The exercise of criminal jurisdiction was also provided for in a treaty with Moracco,
8 Stat. 100. by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if “any . . . citizens of the United States... shall have any
disputes with each other." The word "disputes" has been interpreted by the
International Court of Justice ta comprehend criminal as well as civil disputes.
France v. United States, 1 C. J. Reports 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244; Tunis, 8 Stat. [354 US. 1, 62 fT 137; and Muscat, 8 Stat.
458, contained similar "disputes" clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3,1956 Decided: June 1i, 1956

If the state courts continue with their unlawful prosecution and or conviction, they wil] be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. Cuy of Detroit, 344; there can be no right of claim based on ‘race’,
as II is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES v. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were ail laid off at the same time because of either
race or national origin discrimination, But as is clear. Plaintiffs do not allege the
exact same claims —Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related." If so, Plaintiffs
shouid be able to piggyback on Plaintiff Rivera's tunely filed FEOC charge under
the single filing rule, which allows hoth untimely or never filed claims to be joined

Plaintiffs cite no case law, nor do they argue, that discrimination claims for
national origin are “substantially similar” to those of racial discrimination claims
of a different group. While there may be overlap between the concepts of race and
national origin themselves, see, ¢.g., Village of Freeport v, Barrella, 814 F.3d 594,
607 (2d Cir. 2016), there is no case law to support the application of the single
Jiling rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to piggyback on Plaintiff
Rivera's charge. The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the xoals of the notice
requirement—to put the employer on notice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff.

Moors are not, nor ever have been, a “14"" amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”, See title 28, chapter VI subchapter 176
subsection 3002 of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 40
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 32 of 40 PagelD #: 37

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

country; and the Congressional Records: the proceedings and debates of the 90 Congress, 1°!
Session, Vol 113 part 12, June 12, 1967 stating that the 14" Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocco
and the Moorish Americans, must be litigated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction. Also see:

The act of state doctrine precludes the courts of this couniry from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
its awn territory. Banco Nacional de Cuba v. Sabbatine, 376 U.S. 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud vy. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed. 733; Oetjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicio y Compania, S. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert, denied, 389 U.S, 830, 88 S.Ct. 95, 19 L.Ed.2d 88.

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision

nor usurpation. A Free Moorish American national and citizen of the free National Government of
Morocco,

 
 

lam: BURA WO. Folin, Boul alt Rights Reserved. UCC1-308.

in honor of my Moabite z ancestors to time immemorial, exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.

Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547 (2014): 28 U.S.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
It does not require a defendant to provide evidentiary support for the amount in the Notice.

Page 4 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 61
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 33 of 40 PagelD #: 38

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States,

   

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice to the principal is notice to the agent, UCC J -202: notice, knowledge. An instrument is
deemed in law filed at the time it ts delivered to the clerk. See Biffe v. Morton Rubber, Inc, 785 §.W. 2d 143, 144 (tex. 1990}

 

Case number: **7o be filed with the applicable case number **
KE DD IDO 1.
CRO IPT THE COMMONWEALTH OF MASSACHUSETTS
Appellant, Plaintiff, Claimant

' V. .
2 El Dor Libertoed
Lucha El ne mo

{s TEVEM PERE Z| Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 July, 2021]

 

Pursuant to the Federal Rules of Civil Procedure Rule 11; 28 U.S.C. § 1441; 28 U.S.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 402 US 37 (1977):

".. when absolutely necessary for protection of constitutional rights, courts of the
United States have power to enjoin state officers from lnstituling criminal actions. ”

it is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the jand. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of lalimg or wounding a
citizen of the respective nations, to which, the proper venue is consular courts (alsa see Sundry
Free Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page lof 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 62
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 34 of 40 PagelD #: 39

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

Article 20, [f any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide between
the Parties and whenever the Consul shall require any Aid or Assistance from our
Government to enforce his decisions it shall be immediately granted to him.

Article 21. Ifa Citizen of the United States should kill or wound a Moor, or on the
contrary ifa Moor shall kill or wound a Citizen of the United States, the Law of the
Country shall take place and equal Justice shall be rendered, the Consul assisting at
the Tryal, and if any Delinquent shall make his escape, the Consul shall not be
answerable for him in any manner whatever.

Treaty is law of land as act af Congress is whenever its provisions prescribe rule by
which rights of private citizens or subjects may be determined. Head Money Cases,
112 US 580, 28 L Ed 798, 5 8S Ct 247.

Stale statutory provisions must yield to any applicable provisions of any treaty of the
United States with a foreign country, constituting a part of the supreme law of the
land. De Tenorio V McGowan (CA5 Miss) 510 F2d 92, adhered to (CAS Miss)
313 F2d 294, cert den 423 US 877, 46 L Ed 2d 110, 96 S Ct 150 and later app
(CAS Miss) 589 F2d 911.

treaty lawfully entered into stands on same footing of supremacy as do Constitution
and laws of United States, and it is generally self-operating in that it requires no
legislation by either congress or the state; treaty must be regarded as part of law of
State as much as are state's own statutes, and it may override power of state even in
respect of great body of private relations, Amaya V Stanolind Oil & Gas Co. (CA5
Tex) 158 F2d, cert den 331 US 808, 91 L Ed 1828, 67 S Ct 1191, reh den 331 US
867, 91 EL Ed 1871, 67 S Ct 1530.

Courts cannot go behind treaty for purposes of annulling its effect and operation.
Fellows V Blacksmith, 60 US 366, 15 L Ed 684.

‘Lreaty-Based Jurisdiction: The Hague and Montreal Conventions

freaty law alsa may provide a basis for a State’s action independent of the principles
of customary international law, A treaty creates obligations in States parties to it that
may differ jrom those of customary international law, and it generally is immaterial
whether customary international law points in the same or in a different direction
than the treaty obligation. See, e.g, The Tunis and Morocco Nationality Decrees
Case, (Great Britain v. France} 1923 P.CIJF. (ser. B) No. 4, at 24 (Feb. 7)

(Permanent Court of International Justice, predecessor of the International Court of
Justice (“ICS”), recognizing that a country's ireaty obligations could supersede the

general norms of customary international law for the purpose of determining which
questions of nationality fall within the domaine réservé of a State); see also Clive

Parry, The Sources and Evidences of International Law 33 (1965) (“[ifftwa or more

States have unequivocally agreed fo something by treaty, in relation to the matter in
hand nothing other than the treaty has much — relevance. ”).

hitps://caselaw:-findlaw.com/us-2nd-circuit/1 169653 himl

Page 2 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 63
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 35 of 40 PagelD #: 40

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

The exercise of criminal jurisdiction was also provided for in a treaty with Morocco,
8& Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if “any ... citizens of the United States... shall have any
disputes with each other." The word “disputes” has been interpreted by the
International Court of Justice to comprehend criminal as well as civil disputes.
France v. United States, | C. J. Reports 1952, pp. 176, 188-189. The treaties with
Algiers, 8 Stat. 133, 224, 244; Tunis, 8 Stat. [354 US. 1, 62] 157, and Muscat, 8 Stat.
458, contained similar "disputes" clauses. 9. United States Supreme Court REID
v. COVERT, (1956) No. 701. Argued: May 3, 1956 Decided: June 11, 1956

Ifthe state courts continue with their unlawful prosecution and or conviction, they will be violating
the claimants civil, national and hurnan rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit, 344; there can be no right of claim based on ‘race’,
as it 1s a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES v. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were all laid off at the same lime because of either
race or national origin discrimination. But as is clear, Plaintiffs do not ailege the
exact same claims--Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related.” if so, Plaintiffs
should be able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
the single filing rule, which allows both untimely or never filed claims to be joined.

Plaintiffs cite no case law, nor do they argue, that discrimination claims for
national origin are “substantially similar” to those of racial discrimination claims
of a different group. While there may be overlap between the concepts of race and
national origin themselves, see, e.g., Village of Freeport v. Barrella, 814 F.3d 594,
607 (2d Cir. 2016), there is no case law to support the application of the single
filing rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to pigevhack on Plaintiff
Rivera's charge, The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the employer on notice and allow the EEOC to coneiliate
claims that are shared by more than one plaintiff.

Moors are not, nor ever have been, a “14"" amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See title 28, chapter V1 subchapter 176
subsection 3002 of the United States code —- The United States is a Federal Corporation, not a

Page 3 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 64
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 36 of 40 PagelD #: 41

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

country; and the Congressional Records: the proceedings and debates of the 90" Congress, 1%
Session, Vol 113 part 12, June 12, 1967 stating that the 14° Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocco
and the Moorish Americans, must be litigated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction. Also see:

The act of state doctrine precludes the courts of this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign commitied within
its own territory. Banco Nacional de Cuba v. Sabbatino, 376 U.S, 398, 84 S.Ct.
923, 11 L.Ed.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 8.Ct. 3
12, 62 L.Ed. 733; Octjen v. Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F, Palicio y Compania, 8. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert. denied, 389 U.S. 830, 88 S.Ct. 95, 19 L.Ed.2d 88.

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Moroccan / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision

nor usurpation. A Pree Moorish American national and citizen of the free Nationa! Government of
Morocco,

  

i aé_All Rights Reserved. UCC1-308.

In honor of my Moabite ancestors to time immemoriai, exercising the Divine and Common-Law-
Right to Jus Postliminn, im accord with the high principles of Love, Truth, Peace, Freedom and
Justice,

Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547 (2014): 28 U.S.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
lt does not require a defendant to provide evidentiary support for the amount in the Notice.

Page 4 of 4
: 2247 PP. 34
7/23/2021 35:47 PM FROM: Staples TO: +140175 .
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 37 of 40 PagelD #: 42

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

    

To: MALDEN DISTRICT COURT

Notice to the agent is notice to the principal, notice to the principal is notice to the agent. UCC | -202: notice, knowledge. An instrument is
deemed in Jaw filed al the time it is delivered to the clerk. See Siffe v. Morton Rubber., Ine. 785 §.W. 2d 143, 144 tex. 19005,

Case number: **To be filed with the applicable case number **
CK OO104E
— ~ THE COMMONWEALTH OF MASSACHUSETTS

Appellant, Plaintiff, Claimant

Vv.

Will Musa
[WILFREDO HERNANDEZ}
Defendant(s)

NOTICE OF REMOVAL

Date: Date: 25" Day of Dhu al-Qidah 1442: [6 fuly, 2021]

Pursuant to the Federal Rules of Civil Procedure Rule i1; 28 U.S.C. § 1441; 28 ULS.C. §
1332, the above referenced State case must be litigated in federal court.

Pursuant to the United States Supreme Court decision in Younger v. Harri, 401 U8. 37 (1971):

“.. when absolutely necessary for protection of constitutional rights, courts of the
United States have power to enjoin state officers from instituting criminal actions.”

It is clearly a violation of claimants constitutionally secured right to not only face their accuser
and have the signed affidavit of fact of claims made against the accused, but pursuant to Article
VI of the constitution (supremacy clause) the constitution for the united States and all Treaties
made shall be the supreme law of the land. It is the constitutional and treaty right of all Moors,
who have issues or disputes with any citizens of the united States, their right to consul shall not be
infringed. See the Treaty of Amity and Commerce between the Moroccan Empire and the Republic
of the united States of America of 1786-7. The treaty granted no personam jurisdiction, subject-
matter jurisdiction, nor territorial jurisdiction to the united States over any Moor / Moorish Estate,
except those which pertain to article 21, which applies to the criminal act of killing or wouriding a
ciuizen of the respective nations, to which, the proper venue is consular courts (also see Sundry
Free Moors act of 1790). Thus, any proceedings of a case to which a Moor is a party is a violation

of that Moors constitutionally secured rights. It is written in the treaty:

Page 1 of 4

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 35
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 38 of 40 PagelD #: 43

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

The exercise of criminal jurisdiction was also provided for in a treaty with Morocco,
& Stat. 100, by virtue of a most-favored-nation clause and by virtue of a clause
granting jurisdiction if "any .. . citizens of the United States... shail have any
disputes with each other." The word "disputes" has been interpreted by the
international Court of Justice to comprehend criminal as well as civil disputes.
France v. United States, I C. J. Reports 1952, pp. 176, 185-189. The treaties with
Algiers, 8 Stat, 133, 224, 244; Tunis, 8 Stat. [354 US. 1, 62] 157; and Muscat, 8 Stat
435, contained similar "disputes" clauses. 9. United States Supreme Court REID
vy. COVERT, (1956) No. 701. Argued: May 3, 1956 Decided: June 11, 1956

[f the state courts continue with their unlawful prosecution and or conviction, they will be violating
the claimants civil, national and human rights. As stated in the United States Court of Appeals,
Sixth Circuit case: Peeples v. City of Detroit, 344: there can be no right of claim based on ‘race’,
as it is a person’s nationality that determines their political and legal status, which gives them not

only standing at law, but the right to sue and enforce their constitutionally secured rights:

United States Court of Appeals, Sixth Circuit. PEEPLES vy. CITY OF
DETROIT 344. Nos. 17-1222. Decided: June 01, 2018

Here, Plaintiffs allege that they were all laid off at the same time because of either
race or national origin discrimination. But as is clear, Plaintifis do not allege the
exact same claims—Plaintiff Rivera alleges national origin discrimination, and the
remaining Plaintiffs allege race discrimination. Therefore, the question is whether
national origin and race discrimination are “substantially related.” If so, Plaintiffs
should he able to piggyback on Plaintiff Rivera's timely filed EEOC charge under
ihe single filing rule, which allows both untimely or never filed claims to be joined

Plaintiffs cite no case law, nor do they argue, that discrimination claims for
national origin are “substantially similar” to those of racial discrimination claims
of a different group. While there may be overlap between the concepis of race and
national origin themselves, see, e.x., Village of Freeport v. Barrella, 814 F 3d 594,
607 (2d Cir. 2016), there is no case law to support the application of the single
Jiling rule between the two distinct groups.

Therefore, we find that the remaining Plaintiffs are unable to piggyback on Plaintiff
Rivera's charge. The City was placed on notice that Rivera, and others similarly
situated, were alleging discrimination in the layoff process, but only of claims
involving national origin. This finding comports with the goals of the notice
requirement—to put the employer on nolice and allow the EEOC to conciliate
claims that are shared by more than one plaintiff

Moors are not, nor ever have been, a “14!” amendment Citizen” of the U.S. Corporation company,
nor a “US Citizen”, “Federal Citizen” or a “US citizen”. See title 28, chapter VI subchapter 176

subsection 3002 of the United States code — The United States is a Federal Corporation, not a

Page 3 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 36
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 39 of 40 PagelD #: 44

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

ot

   

Bae

 

country; and the Congressional Records: the proceedings and debates of the 90 Congress, 1°
Session, Vol 113 part 12, June 12, 1967 stating that the 14" Amendment is unconstitutional,
meaning the united States do not have personam jurisdiction over Moors, branded ‘black’ and
others who are not citizens of the several States. Therefore, any and all issues or disputes between
a citizen of the United States and a national or citizen of a foreign state or country, such as Morocco
and the Moorish Americans, must be litigated in international court, consular court, or federal court
with consul’s present. Due to the issue of diversity of citizenship and nationality between Moors
and the several States known as ‘The United States’ and the fact that any litigations in State Courts
without prescribed jurisdiction is a violation of said Moors constitutional and treaty rights, thus
also raising the federal question, all issues or disputes between Moors and united States citizens

must be litigated within federal courts with prescribed jurisdiction. Also see:

The act of state doctrine precludes the courts of this country from inquiring into the
validity of governmental acts of a recognized foreign sovereign committed within
its own territory. Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 84 8.Ct.
923, 11 L.Ed.2d 804; Ricaud v. American Metal Co., 246 U.S. 304, 38 S.Ct. 3
12, 62 L.Ed. 733; Ocetjen v, Central Leather Co., 246 U.S. 297, 38 S.Ct. 309, 62
L.Ed. 726; F. Palicto y Compania, 8. A. v. Brush, 256 F.Supp. 481 aff'd, 375
F.2d 101 1 (2d Cir.), cert. denied, 389 U.S. 830, 88 S.Ct. 95, 19 L.Ed.2d 88.

Any further issues or disputes that the State Courts or other U.S. Citizens may have be litigated in

federal court with consuls from the Morocean / Moorish nation present.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision
nor usurpation. A Free Moorish American national and citizen of the free National Government of
Morocco,

Vo _ Bo fr oi
ram: Rey 7; oO ech by SS ( bee idee GAM Rights Reserved. UCC 1-308.
in honor of my Moabite ancestors to time immemorial, exercising the Divine and Common-Law-
Right to Jus Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.
Dart Cherokee Basin Operating Co. v. Owens, 135 8.Ct. 547 (2014): 28 U.S.C. § 1146(a) only
requires that Notice of Removal contain “a short and plain statement of the grounds of removal.”
It does not require a defendant to provide evidentiary support for the amount in the Notice.

Page 4 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp. 29
Case 1:21-cv-00306-JJM-PAS Document 1-1 Filed 07/23/21 Page 40 of 40 PagelD #: 45

Affidavit of Fact

A “Writ of Removal” was filed with MALDEN DISTRICT COURT on July 8, 2021 for the following
case numbers:

 

 

 

 

 

 

 

 

 

 

 

Appellation Ex Rel. Case Number
Quinn Khabir E] QUINN CUMBERLANDER CRO001097
Jamil Rasul Bey LAMAR DOW CRO07102
Tariff Sharif Bey AARON LAMONT JOHNSON CROOT104
Will El Musa WILFREDO HERNANDEZ CROG1098
Aban El Curraugh : CROO1104
- JOHN DOE #2 CROGi100
Conald Soliman Quiesqueyano Bey CONALD PIERRE CRO61103
Robert El Don ROBERT RODRIGUEZ CROO1095
Lucha El Por Libertad STEVEN PEREZ CRIG1096
Jamhal Talib Abdullah Bey JAMHAL LATIMER CR001099

 

 

 

 

 

Copies of each Writ of Removal is attached...

bam i LES A. ayy ven

ip Propria Persona JAI Rights Reserved
